Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant filed a response to non-final on 3/1/22. Claims 1-20 are and were pending. No claims are amended or added. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Lekas 20150025914 in view of US Patent 10163162 to Devereaux 

As per claims 1,8 and 15 Lekas discloses; 
providing a user, by one or more processors and via an Internet link, Lekas(0025)
an electronic form including at least a first field, the first field being associated with a query for which an accurate response depends upon a type of an object, Lekas(0019 features of object are recognized by the system)
,
to a client device of the user, software instructions that, when interpreted by a web browser application executing on the client device, cause the client device to (i) render the form within a web browser of the client device for display to the individual and (ii) display, within the web browser, a user-interactive control that is associated with the first field; 
Lekas(this language looks like a medium claim however, 0031-32,0051-2)
receiving an image of the object that the user submitted via the user-interactive control and the Internet link; 
processing, by one or more processors, the image of the object according to an object recognition technique to identify physical features of the object;  Lekas(0019)
using, by one or more processors, the identified physical features to determine the type of the object, at least by comparing the physical features to physical features known to correspond to the type of the object;
Lekas(0019)
causing the client device to automatically populate the first field of the electronic form within the web browser in accordance with the determined type.  
Lekas (0018, fill in the application automatically)
Lekas does not explicitly disclose what Devereaux teaches,
providing to the user a request for confirmation of the determined type of the object; 
and in response to receiving confirmation of the determined type of the object from the user, 
(col.  11 lines 30-55, the images are captured and compared to determine the type of object, and the consumer notified if they are not the same or valuation is different)
The motivation for the combination is because insurance may require the use of cameras and image sensors to assist in providing more precise coverage. (col. 1 lines 45-55) 

As per claims 2,9 and 16 Lekas discloses; The computer-implemented method of claim 1, wherein causing the client device to automatically populate the first field includes causing the client device to automatically populate the first field with a text indication of the determined type.  (0018 a filling type application to autofill)

As per claims 3, 10 and 17 Lekas discloses;  The computer-implemented method of claim 1, wherein using the identified physical features to determine the type of the object includes either (i) determining that the object is a particular type of object, or (ii) determining that the object is not the particular type of object.  (0019 object recognition)

As per claims 4, 11 and 18 Lekas discloses;
The computer-implemented method of claim 1, wherein providing the client device software instructions includes providing the client device scripting language instructions to be interpreted by the web browser application executing on the client device.  
Lekas(0031 bowser)

As per claims 5, 12 and 19 Lekas discloses; The computer-implemented method of claim 1, further comprising: determining, by one or more processors, a confidence level associated with the determined type of the object.  
Lekas(0023 confidence generally)


Lekas(0019 object(s) is more than one)

As per claims 7, 14 Lekas discloses; The computer-implemented method of claim 6, wherein providing to the user the request for confirmation includes providing the user an indication of the two or more possible types of the object.
Lekas(0019 object(s) is more than one)










Response to Arguments
Applicant filed a response to non-final on 3/1/22. Claims 1-20 are and were pending. No claims are amended or added. After careful consideration of applicant arguments and amendments, the examiner finds them to be moot in view of new grounds of rejection. This action is a Final Rejection.

Claim Rejections under 35 U.S.C. 103 
The Office Action rejected claims 1-20 under 35 U.S.C. § 103 as allegedly unpatentable over Lekas (U.S. Pub. No. 2015/0025914) in view of Devereaux et al. (U.S. Patent No.10,163,162). 

Independent Claim 1 
Claim 1 recites, inter alia, "providing to the user a request for confirmation of the 
determined type of the object" and "in response to receiving confirmation of the determined type of the object from the user, causing the client device to" (emphasis added). 

That is, claim 1 does not just notify a user, but specifically requests a confirmation of the determination, and takes action responsive to receiving the requested confirmation. 

The Office Action at page 3 admits that Lekas does not teach or suggest "providing to the user a request for confirmation of the determined type of the object" and "in response to receiving confirmation of the determined type of the object from the user, causing the client device to," as recited in claim 1. 

The Office Action at page 3 looks to Devereaux to overcome the admitted deficiencies of Lekas. Applicant respectfully contends that this reliance on Devereaux is misplaced. 

notifying a user responsive to a detected condition. See, e.g., Figure 3 and col. 11 line 38 to col. 13 line 40 of Devereaux. However, Applicant respectfully contends that Devereaux does not teach or suggest that a notification of Devereaux is, in any way, a request for a user confirmation. Moreover, Devereaux does not teach or suggest taking an action responsive to a response to any notification. Devereaux only describes providing a simple notification


Applicant argument is directed to “confirmation”. While it is argued that action is taken, the confirmation is merely a step to assure the customer or the company that the correct object was selected. Thus, applicant invention scans an object and before populating the file (for insurance purposes) makes sure to check with the customer to confirm that the object is correct. (summarized). Here Lekas col. 11 (cited) is letting the consumer know (notification) 
that the objects may exceed the appraised value. Since the notification is based on imagery, it must be confirmed by the insured. While the term “confirmed” is not utilized to convey this element, the rejection is under 35 USC 103(a) obviousness and one of ordinary skill in the art understands that notifying the consumer is also requesting a confirmation because the consumer may not agree or an error may have been made by the scanning devices.

However, if applicant were to continue with these lines of argument 20140129261 to Bothwell literally provides this feature in 00159.


Allowable subject matter:
The examiner has reviewed the parent application which was allows and believes 7,6,4 or 7,6 and 5 incorporated into claim 1 would be allowable and provide a scope that is not analogous be similar to the reasoning developed for the parent case, 15/686339. Claims 8, 15 would require the equivalent amendment as claim 1. 

Claim 8 and 15 are argued for the same reasons as claim 1.

The dependent claims are not argued.
 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Publication 20140129261 to Bothwell – confirm or deny images 0159.
Two non-patent literature documents were identified.
Roof Report from Automatically Generated 3D Building Models by straight skeleton computation (Year: 2018)
Information Extraction From Remote Sensing Images for Flood Monitoring and Damage Evaluation (Year: 2012)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE I EBERSMAN whose telephone number is (571)270-3442. The examiner can normally be reached 8:00 am - 5:00 pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698